Concurring Opinion by
Hoffman, J.:
TMs appeal involves a claim against the School District of the City of Allentown for property damages to appellant’s Andio Visual Library and Instructional Materials Center. The damage came as a result of a fire allegedly caused by the negligence of one of the School District’s employees.
Appellee claims immunity by reason of the fact that it is a muMcipal subdivision which was performing a governmental function at the time of the alleged accident. Because our Supreme Court has not seen fit to abrogate the doctrine of sovereign immunity, we are bound to invoke that “anachronistic” doctrine and deny appellants a source of relief. I do, however, reaffirm my disapproval of tMs doctrine and call for its abolition. See Flisek v. Star Fireworks, Inc., 220 Pa. Superior Ct. 350, 286 A. 2d 673 (1971) (dissenting opinion) ; Ayala et al. v. Board of Education, 223 Pa. Superior Ct. 171, 297 A. 2d 495 (1972) (concurring opinion) ; Hill et use v. Worth Hills School District, 223 Pa. Superior Ct. 254, 299 A. 2d 350 (1972) (concurring opinion).
For the above stated reasons, I concur in the result of the majority.
Spaulding and Cercone, JJ., join in this concurring opinion.